Hines, J.,
dissenting. Where a creditor without judgment or other lien holds a debt against an insolvent non-resident debtor. who owns land within the jurisdiction of the court, which he has incumbered by a security deed, and where the creditor, from insolvency or inability, is unable to redeem the lands embraced in such deed, by paying the principal of such debt and the interest thereon to maturity, as is required by our statute in order to have the same levied upon by attachment, such creditor can apply to the superior court of the county in which such lands are situated, to have the same seized by a receiver appointed by the court, for the purpose of satisfying the creditor’s debt; and the seizure of the res gives the court jurisdiction of the subject-matter. As to property within the jurisdiction of the court personal service is'not *95required. Jurisdiction of the res is obtained by a seizure under process of the court, whereby it is held to abide such orders as the court may make concerning it.